14. Approval of the Commission (amendment of the Rules of Procedure) (
- Before the vote:
Member of the Commission. - Mr President, the Commission thanks Mr Duff for his report.
We support Parliament's decision to reform the hearing procedure in a way that will further increase the transparency and the democratic legitimacy of the appointment procedure by establishing clear, transparent and uniform procedures and evaluation criteria.
However, the Commission considers that the procedures to be applied in the different cases covered by the report have to fully respect the relevant provisions of the Treaties, notably Article 215, and of the Framework Agreement, so as to reflect the legal and institutional differences between them.
Specifically the procedures applied for portfolio reshuffles should be lighter than those applied for approving the whole Commission, and should respect the prerogatives of the President of the European Commission for the allocation of portfolios.
We believe that this is in the interest of both institutions. Furthermore, the Commission is legally bound by the Treaties and the Framework Agreement and therefore reserves its right to agree the relevant procedures to be applied in each of the different scenarios on a case-by-case basis and in a constructive spirit of cooperation, as has so far been the case. This approach has proved successful for both institutions.